

117 HR 1530 IH: Lobbyist Loophole Closure Act
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1530IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Ms. Wild (for herself and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Lobbying Disclosure Act of 1995 to expand the scope of individuals and activities which are subject to the requirements of such Act.1.Short titleThis Act may be cited as the Lobbyist Loophole Closure Act.2.Expanding scope of individuals and activities subject to requirements of Lobbying Disclosure Act of 1995(a)Coverage of individuals providing legislative, political, and strategic counseling services(1)Treatment of legislative, political, and strategic counseling services in support of lobbying contacts as lobbying activitySection 3(7) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(7)) is amended—(A)by striking efforts and inserting any efforts; and(B)by striking research and other background work and inserting the following: legislative, political, and strategic counseling services, research, and other background work.(2)Treatment of lobbying contact made with support of legislative, political, and strategic counseling services as lobbying contact made by individual providing servicesSection 3(8) of such Act (2 U.S.C. 1602(8)) is amended by adding at the end the following new subparagraph:(C)Treatment of providers of legislative, political, and strategic counseling servicesAny individual who for financial or other compensation provides legislative, political, and strategic counseling services which are treated as lobbying activity under paragraph (7), and which are used in support of a lobbying contact under this paragraph which is made by another individual, shall be considered to have made the same lobbying contact at the same time and in the same manner to the covered executive branch official or covered legislative branch official involved..(b)Effective dateThe amendments made by this section shall apply with respect to lobbying contacts made on or after the date of the enactment of this Act.